DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew W. Jenkins on 5/10/2022.
The application has been amended as follows: 
Regarding claim 12:
Replace line 18 by the following:
---transceiver or the second transceiver,---

Response to Arguments
Applicant’s arguments, see page 9-10, filed on 4/25/2022, with respect to objection to claims 12-19 and 35 U.S.C. 112(b) rejection of claims 1-15 have been fully considered and are persuasive.  The objection to claims 12-19 and 35 U.S.C. 112(b) rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-11 and 16-19:
The present invention describes a communication terminal measurement system comprising a first mobile terminal measurement apparatus compatible with a first communication standard for mobile communication in which one symbol is composed of a plurality of subcarriers; a second mobile terminal measurement apparatus compatible with a second communication standard for mobile communication in which one symbol is composed of a plurality of subcarriers; and a controller configured to control the first mobile terminal measurement apparatus and the second mobile terminal measurement apparatus, to test a mobile communication terminal compatible with the first communication standard and the second communication standard, by transmitting and receiving test signals between the mobile communication terminal and either of the first mobile terminal measurement apparatus or the second mobile terminal measurement apparatus, wherein the first mobile terminal measurement apparatus has a first memory configured to store first frequency band information about the test signal of the first communication standard, the second mobile terminal measurement apparatus has a second memory configured to store second frequency band information about the test signal of the second communication standard, and the controller is further configured to acquire the second frequency band information from the second memory, and perform output control for turning off an output of the test signal of the first communication standard for a part of the first frequency band, with respect to the first mobile terminal measurement apparatus, when the first frequency band and the second frequency band overlap.  The closest prior art, Jaulin et al. (US 11,115,134 B2) discloses testing method and apparatus with two radio communication devices corresponding to two standards and a controller; but fails to disclose acquiring the second frequency band information from the second storage unit; checking overlap between the first frequency band and the second frequency band; and performing output control for turning off an output of the test signal of the first communication standard for a part of the first frequency band, with respect to the first transmission and reception unit, when the first frequency band and the second frequency band overlap.  This distinct feature has been added to independent claim 1, and similar feature has been added to independent claims 12 and 16, thus rendering claims 1-11 and 16-19 allowable.
(2) Regarding claims 12-15:
The present invention describes a mobile terminal measurement apparatus comprising a controller; a first memory that is compatible with a first communication standard for mobile communication in which one symbol is composed of a plurality of subcarriers, and that is configured to store first frequency band information about a test signal of the first communication standard; a first transceiver that is configured to transmit and receive a test signal compatible with the first communication standard; a second memory that is compatible with a second communication standard for mobile communication in which one symbol is composed of a plurality of subcarriers, and that is configured to store second frequency band information about a test signal of the second communication standard; and a second transceiver that is configured to transmit and receive the test signal of the second communication standard, wherein when testing a mobile communication terminal compatible with the first communication standard and the second communication standard by transmitting and receiving the test signals between the mobile communication terminal and either of the first controller or the second transceiver, the controller is configured to acquire the second frequency band information from the second memory, and perform output control for turning off an output of the test signal of the first communication standard for a part of the first frequency band, when the first frequency band and the second frequency band overlap.  The closest prior art, Jaulin et al. (US 11,115,134 B2) discloses testing method and apparatus with two radio communication devices corresponding to two standards and a controller; but fails to disclose the controller is configured to acquire the second frequency band information from the second memory, and perform output control for turning off an output of the test signal of the first communication standard for a part of the first frequency band, when the first frequency band and the second frequency band overlap.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/10/2022